UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1808


TANGELA ANITA HARRIS, a/k/a Tanger Anita Harris,

                      Plaintiff – Appellant,

          v.

PROGRESSIVE CASUALTY INSURANCE COMPANY,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:11-cv-01303-HMH)


Submitted:   October 13, 2011             Decided:   October 17, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tangela Anita Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tangela     Anita    Harris       appeals   the   district      court’s

order adopting the recommendation of the magistrate judge and

summarily dismissing her civil action as barred by the statute

of limitations.        See 28 U.S.C. § 1915(e)(2)(B) (2006).               We have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court in its

order dismissing Harris’ action without prejudice.                       Harris v.

Progressive    Cas.    Ins.    Co.,   No. 8:11-cv-01303-HMH          (D.S.C.   June

27, 2011). *   We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in   the    materials

before   the   court    and     argument      would   not   aid    the   decisional

process.



                                                                           AFFIRMED




     *
       Although a dismissal without prejudice is ordinarily not a
final, appealable order, Domino Sugar Corp. v. Sugar Workers
Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993), the
applicable three-year statute of limitations period has passed.
S.C. Code Ann. § 15-3-530(5), (8) (2005).     Thus, the district
court’s order is effectively a final order.



                                          2